Name: Commission Regulation (EC) NoÃ 810/2008 of 11Ã August 2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (Recast)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff;  trade
 Date Published: nan

 14.8.2008 EN Official Journal of the European Union L 219/3 COMMISSION REGULATION (EC) No 810/2008 of 11 August 2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (Recast) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Whereas: (1) Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (2) has been substantially amended several times (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) The Community has undertaken, pursuant to the Agreement on agriculture concluded under the Uruguay Round of multilateral trade negotiations (4), to open tariff quotas for high-quality beef and frozen buffalo meat. Those quotas should be opened on a multiannual basis and detailed rules should be adopted for their application for 12-month periods starting on 1 July. (3) The exporting third countries have undertaken to issue certificates of authenticity guaranteeing the origin of the products. The form and layout of the certificates and the procedures for using them should be specified. Certificates of authenticity should be issued by authorities in third countries affording all the necessary guarantees to ensure that the arrangements concerned are properly applied. (4) The quota in question should be managed using import licences. To this end, rules should be laid down on submission of applications and the information to be given on applications and licences, by way of derogation, if necessary, from certain provisions of Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5), and of Commission Regulation (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (6). (5) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (7) lays down detailed provisions on applications for import licences, the status of applicants and the issue of licences. That Regulation limits the period of validity of licences to the last day of the import tariff quota period. The provisions of Regulation (EC) No 1301/2006 should apply to import licences issued for the quota in question, without prejudice to additional conditions laid down in this Regulation. (6) In order to ensure proper management of the imports of meat, provision should be made, where relevant, for import licences to be issued subject to verification, in particular of entries on certificates of authenticity. (7) Experience has shown that importers do not always inform the competent authorities which issued the import licences of the quantity and origin of the beef imported under the quota in question. This information is important for the assessment of the market situation. A security should therefore be introduced to ensure that importers comply with this requirement. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. The following tariff quotas are hereby opened every year for the period from 1 July one year to 30 June the year after, hereinafter called import tariff quota period : (a) 60 250 tonnes for high-quality fresh, chilled or frozen meat of bovine animals covered by CN codes 0201 and 0202 and for products covered by CN codes 0206 10 95 and 0206 29 91. This quota carries order number 09.4002; (b) 2 250 tonnes for frozen boneless buffalo meat covered by CN code 0202 30 90, expressed in weight of boneless meat. This quota carries order number 09.4001. For the purposes of attributing the quotas referred to in the first subparagraph, 100 kilograms of bone-in meat shall be equivalent to 77 kilograms of boneless meat. 2. For the purposes of this Regulation, frozen meat means meat with an internal temperature of  12 °C or lower when it enters the customs territory of the Community. 3. The ad valorem customs duty under the quotas referred to in paragraph 1 shall be 20 %. Article 2 The tariff quota for fresh, chilled and frozen beef provided for in point (a) of Article 1(1) shall be allocated as follows: (a) 28 000 tonnes of boneless beef covered by CN codes 0201 30 00 and 0206 10 95 and meeting the following definition: Selected beef cuts obtained from steers, young steers or heifers having been exclusively fed through pasture grazing since their weaning. The steer carcasses shall be classified as JJ , J , U  or U2 , young steer and heifer carcasses shall be classified as AA , A , or B  according to the official beef classification established by the Secretariat of Agriculture, Livestock, Fisheries and Food in Argentina (SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y Alimentos  SAGPyA). The cuts shall be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (8). The indication High Quality Beef may be added to the information on the label. (b) 7 150 tonnes product weight for meat covered by CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and meeting the following definition: Selected cuts obtained from steer or heifer carcasses which have been classified under one of the following official categories Y , YS , YG , YGS , YP  and YPS  as defined by AUS-MEAT Australia. Beef colour must conform to AUS-MEAT meat colour reference standards 1 B to 4, fat colour to AUS-MEAT fat colour reference standards 0 to 4 and fat depth (measured at the P8 site) to AUS-MEAT fat classes 2 to 5. The cuts shall be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000. The indication High Quality Beef may be added to the information on the label. (c) 6 300 tonnes of boneless beef covered by CN codes 0201 30 00 and 0206 10 95 and meeting the following definition: Selected beef cuts obtained from steers (novillo) or heifers (vaquillona) as defined in the official carcass classification of bovine meat established by the National Institute of Meat of Uruguay (Instituto Nacional de Carnes  INAC). The eligible animals for production of High Quality Beef have been exclusively fed through pasture grazing since their weaning. The carcasses shall be classified as I , N  or A , with fat cover 1 , 2  or 3  in accordance with the above mentioned classification. The cuts shall be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000. The indication High Quality Beef may be added to the information on the label. (d) 5 000 tonnes of boneless beef covered by CN codes 0201 30 00 and 0206 10 95 and meeting the following definitions: Selected cuts obtained from steers or heifers having been exclusively fed with pasture grass since their weaning. The carcasses shall be classified as B  with fat cover 2  or 3  according to the official beef carcass classification established by the Ministry of Agriculture, Livestock and Supply in Brazil (MinistÃ ©rio da Agricultura, PecuÃ ¡ria e Abastecimento). The cuts shall be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000. The indication High Quality Beef may be added to the information on the label. (e) 1 300 tonnes product weight for meat covered by CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and meeting the following definition: Selected chilled or frozen premium beef cuts derived from exclusively pasture-grazed bovine animals which do not have more than four permanent incisor teeth in wear, the carcasses of which have a dressed weight of not more than 325 kilograms, a compact appearance with a good eye, of meat of light and uniform colour and adequate but not excessive fat cover. All cuts must be vacuum packaged and referred to as high-quality beef . (f) 11 500 tonnes product weight for meat falling within CN codes 0201, 0202, 0206 10 95 and 0206 29 91, and meeting the following definition: Carcasses or any cuts obtained from bovine animals not over 30 months of age which have been fed for 100 days or more on nutritionally balanced, high-energy-content rations containing not less than 70 % grain and comprising at least 20 pounds total feed per day. Beef graded choice  or prime  according to USDA (United States Department of Agriculture) standards automatically meets the above definition. Meat graded Canada A , Canada AA , Canada AAA , Canada Choice  and Canada Prime , A1 , A2  and A3 , according to the Canadian Food Inspection Agency  Government of Canada, corresponds to this definition. (g) 1 000 tonnes of boneless meat falling within CN codes 0201 30 00 and 0202 30 90 and meeting the following definition: fillet (lomito), striploin and/or Cube roll (lomo), rump (rabadilla), topside (carnaza negra) obtained from selected crossbred animals with less than 50 % of breeds of the zebÃ º type and having been exclusively fed with pasture grass or hay. The slaughtered animals must be steers or heifers falling under category V  of the VACUNO carcasse-grading system producing carcasses not exceeding 260 kg. The cuts must be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000. The indication High Quality Beef may be added to the information on the label. Article 3 1. Imports of the quantities set out in Article 2(f) shall be subject to presentation, on release for free circulation, of: (a) an import licence issued in accordance with Articles 4 and 5, and (b) a certificate of authenticity issued in accordance with Article 6. 2. For imports of the quantity set out in Article 2(f), the import tariff quota period shall be divided into 12 subperiods of one month each. The quantity available each subperiod corresponds to one twelfth of the total quantity. Article 4 In order to obtain import licences as referred to in Article 3 the following conditions shall be complied with: (a) section 8 of licence applications and licences must show the country of origin and the mention yes shall be marked by a cross. Licences shall be subject to the obligation to import from the country in question; (b) section 20 of licence applications and licences must contain one of the entries listed in Annex III. Article 5 1. Licence applications as referred to in Article 4 may be lodged solely during the first five days of each month of each import tariff quota period. Notwithstanding Article 5(1) of Regulation (EC) No 382/2008, applications may cover, for the same quota order number, one or several of the products covered by the CN codes or groups of CN codes listed in Annex I to that Regulation. In case applications cover several CN codes, the respective quantity applied for per CN code or group of CN codes shall be specified. In all cases, all the CN codes shall be indicated in section 16 and their description in section 15 of licence applications and licences. 2. No later than 16:00, Brussels time, on the second working day following the closing date for the submission of applications, the Member States shall notify the Commission of the total quantity per countries of origin covered by applications. 3. Import licences shall be issued on the 15th day of each month. Each licence issued shall specify per CN code or group of CN codes the quantity concerned. Article 6 1. Certificates of authenticity shall be made out in one original and not less than one copy in accordance with the model in Annex I. The forms shall measure approximately 210 Ã  297 mm and the paper shall weigh not less than 40 g/m2. 2. The forms shall be printed and completed in one of the official languages of the Community; they may also be printed and completed in the official language or one of the official languages of the exporting country. The relevant definition in Article 2 applying to the meat originating in the exporting country shall be shown on the reverse of the form. 3. Certificates of authenticity shall bear an individual serial number allocated by the issuing authorities referred to in Article 7. The copies shall bear the same serial number as the original. 4. The original and copies thereof may be typed or hand-written. In the latter case, they shall be completed in black ink and in block capitals. 5. Certificates of authenticity shall be valid only if they are duly completed and endorsed in accordance with the instructions in Annexes I and II by an issuing authority listed in Annex II. 6. Certificates of authenticity shall be considered to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. The stamp may be replaced by a printed seal on the original of the certificate of authenticity and any copies thereof. Article 7 1. The issuing authorities listed in Annex II shall: (a) be recognised as such by the exporting country; (b) undertake to verify entries on certificates of authenticity; (c) undertake to forward to the Commission each Wednesday any information enabling the entries on certificates of authenticity to be verified. 2. The list set out in Annex II may be revised by the Commission where any issuing authority is no longer recognised, where it fails to fulfil any of the obligations incumbent on it or where a new issuing authority is designated. Article 8 1. Imports of the quantities set out in Article 1(1)(b) and in Article 2(a) to (e) and (g) shall be subject to presentation, on release for free circulation, of import licences issued in accordance with Article 4(a) and (b) and paragraph 2 of this Article. 2. The original of the certificate of authenticity drawn up in accordance with Articles 6 and 7 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity. Certificates of authenticity may be used for the issuing of more than one import licence for quantities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attributed. The competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission on the subject. The licences shall be issued immediately thereafter. 3. Notwithstanding the first and the third subparagraphs of paragraph 2, and subject to compliance with paragraphs 4, 5 and 6, the competent authorities may issue import licences when: (a) the original of the certificate of authenticity has been presented but the relevant information from the Commission has not yet been received; or (b) the original of the certificate of authenticity has not been presented; or (c) the original of the certificate of authenticity has been presented and the relevant information from the Commission has been received but certain data are not in conformity. 4. In the cases referred to in paragraph 3, notwithstanding the second indent of Article 4 of Regulation (EC) No 382/2008, the security to be lodged for import licences shall be equal to the amount corresponding, for the products in question, to the full customs duty under the Common Customs Tariff (CCT) applicable on the day on which the application for the import licence is submitted. After having received the original of the certificate of authenticity and the Commission information on the certificate in question and after having checked that this data is in conformity, the Member States shall release this security on condition that the security referred to in the second indent of Article 4 of Regulation (EC) No 382/2008 has been lodged for the same import licence. 5. The presentation to the competent authority of the original of the conforming authenticity certificate before expiry of the period of validity of the import licence concerned shall constitute a main requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (9) for the security referred to in the first subparagraph of paragraph 4. 6. The amounts of the security referred to in the first subparagraph of paragraph 4 not released shall be forfeited and retained as customs duties. Article 9 Certificates of authenticity and import licences shall be valid for three months from their dates of issue. The term of validity of the certificates of authenticity shall, however, expire at the latest on 30 June following the date of issue. Article 10 For quantities referred to in Article 2(f) of this Regulation, the provisions of Regulation (EC) No 376/2008, Regulation (EC) No 1301/2006 and Regulation (EC) No 382/2008 shall apply, save as otherwise provided for in this Regulation. For quantities referred to Article 1(1)(b) and in Article 2(a) to (e) and (g) of this Regulation, the provisions of Regulation (EC) No 376/2008, Chapter III of Regulation (EC) No 1301/2006 and Regulation (EC) No 382/2008 shall apply, save as otherwise provided for in this Regulation. Article 11 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify to the Commission: (a) no later than the tenth day of each month, for the import tariff quota with the order number 09.4002, the quantities of products, including nil returns, for which import licences were issued in the previous month; (b) no later than 31 August following the end of each import tariff quota period, for the import tariff quota with the order number 09.4001, the quantities of products, including nil returns, for which import licences were issued in the previous import tariff quota period; (c) the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued: (i) together with the notifications referred to in Article 5(2) of this Regulation regarding the applications submitted for the last subperiod of the import tariff quota period; (ii) no later than 31 October following the end of each import tariff quota period. 2. No later than 31 October following the end of each import tariff quota period, Member States shall notify to the Commission the quantities of products which were actually released for free circulation during the preceding import tariff quota period. However, as of the import tariff quota period starting on 1 July 2009, Member States shall forward to the Commission details of the quantities of products put into free circulation as of 1 July 2009 in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. For the notifications referred to in paragraph 1 and the first subparagraph of paragraph 2 of this Article, the quantities shall be expressed in kilograms product weight, per country of origin and per product category as indicated in Annex V of Regulation (EC) No 382/2008. The notifications regarding the quantities referred to in Article 1(1)(b) and in Article 2(a) to (e) and (g) of this Regulation shall be made as indicated in Annexes IV, V and VI to this Regulation. Article 12 Regulation (EC) No 936/97 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VIII. Article 13 This Regulation shall enter into force on the tenth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 137, 28.5.1997, p. 10. Regulation as last amended by Regulation (EC) No 317/2007 (OJ L 84, 24.3.2007, p. 4). (3) See Annex VII. (4) OJ L 336, 23.12.1994, p. 22. (5) OJ L 114, 26.4.2008, p. 3. Regulation as amended by Regulation (EC) No 514/2008 (OJ L 150, 10.6.2008, p. 7). (6) OJ L 115, 29.4.2008, p. 10. Regulation as amended by Regulation (EC) No 514/2008. (7) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (8) OJ L 204, 11.8.2000, p. 1. (9) OJ L 205, 3.8.1985, p. 5. ANNEX I Definition High-quality beef originating in ¦ (appropriate definition) Buffalo meat originating in Australia ANNEX II List of authorities in exporting countries empowered to issue certificates of authenticity  SECRETARÃ A DE AGRICULTURA, GANADERÃ A, PESCA Y ALIMENTOS (SAGPyA): for meat originating in Argentina and meeting the definition in Article 2(a).  DEPARTMENT OF AGRICULTURE, FISHERIES AND FORESTRY  AUSTRALIA: for meat originating in Australia: (a) meeting the definition in Article 2(b); (b) meeting the definition in point (b) of Article 1(1).  INSTITUTO NACIONAL DE CARNES (INAC): for meat originating in Uruguay and meeting the definition in Article 2(c).  DEPARTAMENTO NACIONAL DE INSPECÃ Ã O DE PRODUTOS DE ORIGEM ANIMAL (DIPOA): for meat originating in Brazil and meeting the definition in Article 2(d).  NEW ZEALAND MEAT BOARD: for meat originating in New Zealand, meeting the definition in Article 2(e).  FOOD SAFETY AND INSPECTION SERVICE (FSIS) OF THE UNITED STATES DEPARTMENT OF AGRICULTURE (USDA): for meat originating in the United States of America and meeting the definition in Article 2(f).  CANADIAN FOOD INSPECTION AGENCY  GOVERNMENT OF CANADA/AGENCE CANADIENNE D'INSPECTION DES ALIMENTS  GOUVERNEMENT DU CANADA: for meat originating in Canada, and meeting the definition in Article 2(f).  MINISTERIO DE AGRICULTURA, GANADERÃ A, DIRECCIÃ N DE NORMAS Y CONTROL DE ALIMENTOS: for meat originating in Paraguay and meeting the definition in Article 2(g). ANNEX III Entries referred to in Article 4(b)  : In Bulgarian : Ã Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ¾/Ã Ã µÃ »Ã µÃ Ã ºÃ ¾ Ã ¼Ã µÃ Ã ¾ Ã  Ã ²Ã ¸Ã Ã ¾Ã ºÃ ¾ Ã ºÃ °Ã Ã µÃ Ã Ã ²Ã ¾ (Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   810/2008)  : In Spanish : Carne de vacuno de alta calidad [Reglamento (CE) no 810/2008]  : In Czech : Vysoce jakostnÃ ­ hovÃ zÃ ­/telecÃ ­ maso (naÃ Ã ­zenÃ ­ (ES) Ã . 810/2008)  : In Danish : OksekÃ ¸d af hÃ ¸j kvalitet (forordning (EF) nr. 810/2008)  : In German : QualitÃ ¤tsrindfleisch (Verordnung (EG) Nr. 810/2008)  : In Estonian : KÃ µrgekvaliteediline veiseliha/vasikaliha (mÃ ¤Ã ¤rus (EÃ ) nr 810/2008)  : In Greek : Ã Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã  Ã µÃ ºÃ »Ã µÃ ºÃ Ã ®Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ±Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 810/2008]  : In English : High-quality beef/veal (Regulation (EC) No 810/2008)  : In French : Viande bovine de haute qualitÃ © [rÃ ¨glement (CE) no 810/2008]  : In Italian : Carni bovine di alta qualitÃ [regolamento (CE) n. 810/2008]  : In Latvian : AugstÃ kÃ  labuma liellopu/teÃ ¼a gaÃ ¼a (Regula (EK) Nr. 810/2008)  : In Lithuanian : AukÃ ¡tos kokybÃ s jautiena ir (arba) verÃ ¡iena (Reglamentas (EB) Nr. 810/2008)  : In Hungarian : KivÃ ¡lÃ ³ minÃ sÃ ©gÃ ± marha-/borjÃ ºhÃ ºs (810/2008/EK rendelet)  : In Maltese : Kwalita gÃ §olja ta Ã anga/vitella (Regolament (KE) Nru 810/2008)  : In Dutch : Rundvlees van hoge kwaliteit (Verordening (EG) nr. 810/2008)  : In Polish : WoÃ owina/cielÃcina wysokiej jakoÃ ci (RozporzÃ dzenie (WE) nr 810/2008)  : In Portuguese : Carne de bovino de alta qualidade [Regulamento (CE) n.o 810/2008]  : In Romanian : Carne de vitÃ /viÃ el de calitate superioarÃ  [Regulamentul (CE) nr. 810/2008]  : In Slovak : Vysoko kvalitnÃ © hovÃ ¤dzie/teÃ ¾acie mÃ ¤so (Nariadenie (ES) Ã . 810/2008)  : In Slovene : Visokokakovostno goveje/teleÃ je meso (Uredba (ES) Ã ¡t. 810/2008)  : In Finnish : Korkealaatuista naudanlihaa (asetus (EY) N:o 810/2008)  : In Swedish : NÃ ¶tkÃ ¶tt av hÃ ¶g kvalitet (fÃ ¶rordning (EG) nr 810/2008) ANNEX IV Notification of import licences (issued)  Regulation (EC) No 810/2008 Member State: ¦ Application of Article 11 of Regulation (EC) No 810/2008 Quantities of products for which import licences were issued From: ¦ to: ¦ Order No Product category or categories (1) Quantity (kilograms product weight) Country of origin 09.4001 Australia 09.4002 Argentina Australia Uruguay Brazil New Zealand Paraguay (1) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. ANNEX V Notification of import licences (unused quantities)  Regulation (EC) No 810/2008 Member State: ¦ Application of Article 11 of Regulation (EC) No 810/2008 Quantities of products for which import licences were unused From: ¦ to: ¦ Order No Product category or categories (1) Unused quantity (kilograms product weight) Country of origin 09.4001 Australia 09.4002 Argentina Australia Uruguay Brazil New Zealand Paraguay (1) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. ANNEX VI Notification of quantities of products put into free circulation  Regulation (EC) No 810/2008 Member State: ¦ Application of Article 11 of Regulation (EC) No 810/2008 Quantities of products put into free circulation From: ¦ to: ¦ (import tariff quota period) Order No Product category or categories (1) Quantity put into free circulation (kilograms product weight) Country of origin 09.4001 Australia 09.4002 Argentina Australia Uruguay Brazil New Zealand Paraguay (1) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. ANNEX VII Repealed Regulation with its successive amendments Commission Regulation (EC) No 936/97 (OJ L 137, 28.5.1997, p. 10) Commission Regulation (EC) No 2048/97 (OJ L 287, 21.10.1997, p. 10) only as regards the reference to Regulation (EC) No 936/97 in Article 1 Commission Regulation (EC) No 31/98 (OJ L 5, 9.1.1998, p. 3) Commission Regulation (EC) No 260/98 (OJ L 25, 31.1.1998, p. 42) Article 4 only Commission Regulation (EC) No 1299/98 (OJ L 180, 24.6.1998, p. 6) Article 1 only Commission Regulation (EC) No 1680/98 (OJ L 212, 30.7.1998, p. 36) Article 1 only Commission Regulation (EC) No 134/1999 (OJ L 17, 22.1.1999, p. 22) Article 1 only Commission Regulation (EC) No 361/2002 (OJ L 58, 28.2.2002, p. 5) Commission Regulation (EC) No 1524/2002 (OJ L 229, 27.8.2002, p. 7) Commission Regulation (EC) No 1781/2002 (OJ L 270, 8.10.2002, p. 3) Commission Regulation (EC) No 649/2003 (OJ L 95, 11.4.2003, p. 13) Article 2 only Commission Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10) Article 2 only Commission Regulation (EC) No 2186/2005 (OJ L 347, 30.12.2005, p. 74) Commission Regulation (EC) No 408/2006 (OJ L 71, 10.3.2006, p. 3) Commission Regulation (EC) No 1745/2006 (OJ L 329, 25.11.2006, p. 22) Commission Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 26) Article 2 and Annex II only Commission Regulation (EC) No 317/2007 (OJ L 84, 24.3.2007, p. 4) ANNEX VIII Correlation table Regulation (EC) No 936/97 This Regulation Article 1(1), first subparagraph, introductory words Article 1(1), first subparagraph, introductory words Article 1(1), first subparagraph, first indent Article 1(1), first subparagraph, (a) Article 1(1), first subparagraph, second indent Article 1(1), first subparagraph, (b) Article 1(1), second subparagraph Article 1(1), second subparagraph Article 1(2) and (3) Article 1(2) and (3) Article 2 Article 2 Article 3(1), introductory words Article 3(1), introductory words Article 3(1), first indent Article 3(1)(a) Article 3(1), second indent Article 3(1)(b) Article 3(2) Article 3(2) Article 4, introductory words Article 4, introductory words Article 4(c) Article 4(a) Article 4(d) Article 4(b) Article 5 Article 5 Article 6 Article 6 Article 7 Article 7 Article 8(1) Article 8(1) Article 8(2)(a) Article 8(2), first subparagraph Article 8(2)(b) Article 8(2), second subparagraph Article 8(2)(c) Article 8(2), third subparagraph Article 8(3), first subparagraph, introductory words Article 8(3), first subparagraph, introductory words Article 8(3), first subparagraph, first indent Article 8(3), first subparagraph, (a) Article 8(3), first subparagraph, second indent Article 8(3), first subparagraph, (b) Article 8(3), first subparagraph, third indent Article 8(3), first subparagraph, (c) Article 8(3), second and third subparagraphs Article 8(4) Article 8(3), fourth subparagraph Article 8(5) Article 8(3), fifth subparagraph Article 8(6) Article 9 Article 9 Article 10 Article 10  Article 11  Article 12 Article 13 Article 13 Annex I Annex I Annex II Annex II Annex III Annex III  Annex IV  Annex V  Annex VI  Annex VII  Annex VIII